         Case 1:18-cv-08404-KPF Document 86 Filed 01/24/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL RICATTO,

                          Plaintiff,
                                                    18 Civ. 8404 (KPF)
                   -v.-
                                                          ORDER
M3 INNOVATIONS UNLIMITED, INC.,

                          Defendant.

KATHERINE POLK FAILLA, District Judge:

      On December 7, 2020, Defendant moved to compel production of two

documents that Plaintiff claims are exempt from disclosure pursuant to the

attorney-client privilege. (See Dkt. #75, 82). By Order dated January 12, 2021,

the Court directed Plaintiff to file an ex parte submission explaining how the

attorney-client privilege attaches to two disputed documents in light of the date

of Mr. Finno’s engagement letter with counsel. (Dkt. #85). Accordingly, on

January 22, 2021, Plaintiff submitted via email an ex parte letter further

explaining the applicability of the attorney-client privilege and the work product

doctrine to the disputed documents. After reviewing Plaintiff’s submissions, the

Court agrees that the disputed documents are privileged and protected from

disclosure. Accordingly, Defendant’s Motion to Compel is DENIED. The Clerk

of Court is directed to terminate the motion pending at docket entry 75.

      SO ORDERED.

Dated:       January 25, 2021
             New York, New York             __________________________________
                                                 KATHERINE POLK FAILLA
                                                United States District Judge
